DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 10/3/18. It is noted, however, that applicant has not filed a certified copy of the FR1859169 application as required by 37 CFR 1.55.

Claim Objections
Claim 16 is objected to because of the following informalities:  
The last two lines of claim 16 should be deleted (see below), since the limitations are recited in claim 1.

    PNG
    media_image1.png
    245
    608
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ayllon et al. (EP3048703, “Ayllon”, using US20180314784 for translation) in view of Semenov et al. (US20140232234, “Semenov”).
Re claim 1, Ayllon discloses a rotor 16 (fig 1, para [0016]) with a non-through shaft for an electrical machine (figs 1-2, para [0003] & [0016], shaft includes two half-shafts 18), comprising: 
two half-shafts 18 (fig 1, para [0025] & [0047]); and
a cylindrical magnetic mass 23 (figs 1-2, para [0023]) gripped between the two half-shafts 18 (fig 1, para [0025] & [0047]), each half-shaft being formed in a single piece (fig 1, as indicated by cross-hatching) and comprising a mounting flange connected to the cylindrical magnetic mass 23 at one end (figs 1 & below, para [0047]), 


    PNG
    media_image2.png
    638
    886
    media_image2.png
    Greyscale

 Ayllon discloses claim 1 except for: 
each half-shaft comprises a coupling flange located opposite the mounting flange wherein the coupling flange comprises through holes distributed in staggered rows over at least two different diameters of the coupling flange to accommodate fastening means so as to transmit torque.
Semenov discloses providing each half shaft 460 (figs 4-5, para [0037] teaches replacing 455 with 460 in order to connect two drive sources resulting in two half shafts 460, employing embodiment w/ two shafts 460 for rejection; note: Semenov teaches rotor for generator but can also be employed as a motor-see para [0026]-so alternatively rotor can be connected to two driven structures) to comprise a coupling flange 340 (fig 3-5, para [0037]) located opposite the mounting flange (figs 4-5 & below, 

    PNG
    media_image3.png
    568
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each half-shaft of Ayllon to comprise a coupling flange located opposite the mounting flange wherein the coupling flange comprises through holes to accommodate fastening means so as to transmit torque, as disclosed by Semenov, in order to be connected to two drive sources, as taught by Semenov (para [0037]). 
Ayllon in view of Semenov disclose claim 1 except for the through holes are distributed in staggered rows over at least two different diameters of the coupling flange.
Ayllon further discloses the mounting flange comprises through holes (figs 1-2 & above for claim 1, through holes in mounting flange for tie rods 29 & 30) that are distributed in staggered rows over at least two different diameters of the flange (figs 1-2 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the through holes of the coupling flanges of Ayllon in view of Semenov to be distributed in staggered rows over at least two different diameters of the coupling flange, as disclosed by Ayllon for the mounting flange, in order to reduce the stress on bolts connecting the coupling flange to another drive source, as taught by Ayllon for tie rods (para [0048]).
Re claim 2, Ayllon in view of Semenov discloses claim 1 as discussed above. Ayllon is silent with respect to the mounting flange and the coupling flange of each of the two half-shafts are connected by a median shaft. 
Semenov discloses the mounting flange and the coupling flange of each of the two half-shafts 460 are connected by a median shaft (figs 4-5 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each half-shaft of Ayllon in view of Semenov so the mounting flange and the coupling flange of each of the two half-shafts are connected by a median shaft, as disclosed by Semenov, in order to be connected to two drive sources, as taught by Semenov (para [0037]), as well as distance the rotor from the drive sources, as demonstrated by Semenov (fig 4, para [0037]). 
Re claim 6, Ayllon in view of Semenov discloses claim 2 as discussed above. Ayllon is silent with respect to the two half-shafts are substantially identical. 
Semenov discloses the two half-shafts are substantially identical 460 (para [0037], discloses replacing 455 w/ 460).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each half-shaft of Ayllon in view of Semenov to be substantially identical, as disclosed by Semenov, in order to be connected to two drive sources, as taught by Semenov (para [0037]). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ayllon in view of Semenov and in further view of Lang et al. (US20140097721, “Lang ‘721”).
Re claim 3, Ayllon in view of Semenov discloses claim 2 as discussed above. Ayllon is silent with respect to the median shafts have different lengths. 
Lang ‘721 discloses the shaft end portions 312, 316 (fig 3) having different lengths in order to attach to different devices (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the median shafts of Ayllon in view of Semenov to have different lengths, as disclosed by Lang ‘721 for shaft end portions, in order to attach to different devices, as taught by Lang ‘721 (para [0023]). Some devices may be provided closer to the electrical machine, such as a gear box or clutch, and some devices may be positioned further from the electric machine, such a turbine; or the two devices are positioned at different positions with respect to the electrical machine for different applications.
Re claim 4, Ayllon in view of Semenov and Lang ‘721 disclose claim 3 as discussed above. Ayllon is silent with respect to the coupling flanges have a different diameter.
 Lang ‘721 discloses the shaft end portions 312, 316 (fig 3) have a different diameter in order to attach to different devices (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coupling flanges of Ayllon in view of Semenov and Lang ‘721 to have a different diameter, as disclosed by Lang ‘721 for shaft end portions, in order to attach to different devices, as taught by Lang (para [0023]).
Re claim 5, Ayllon in view of Semenov and Lang ‘721 discloses claim 4 as discussed above. Ayllon is silent with respect to an outer diameter of at least one coupling flange is smaller than or equal to an outer diameter of the cylindrical magnetic mass. 
Semenov discloses at least one coupling flange 340 is smaller than or equal to an outer diameter of the cylindrical magnetic mass 410 (fig 4). 
Lang ‘721 discloses the shaft end portions 312, 316 (fig 3) can have a different diameter in order to attach to different devices (para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least one coupling flange of Ayllon in view of Semenov and Lang ‘721 to be smaller than or equal to the outer diameter of the cylindrical magnetic mass, as disclosed by Semenov, in order to attach the coupling flange to different devices, as taught by Lang ‘721 for shaft end portions (para [0023]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ayllon in view of Semenov and in further view of Lemma et al. (US20190072080, “Lemma”).
Re claim 9, Ayllon in view of Semenov discloses claim 1 as discussed above. Ayllon is silent with respect to the through holes are alternately smooth and tapped. 
Lemma discloses the coupling flange 21 has through holes 41, 17b that are alternately smooth and tapped (figs 2-3, para [0049] & [0051]-[0052]331).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the through holes of Ayllon in view of Semenov that are alternately smooth and tapped, as disclosed by Lemma, in order to provide a good connection between the coupling flange and what it is coupled to, as taught by Lemma (para [0053]).
Re claim 10, Ayllon in view of Semenov and Lemma disclose claim 9 as discussed above. Ayllon further discloses the cylindrical magnetic mass 23 comprises compacted magnetic sheets (figs 1-2, para [0003] & [0023]). 
Re claim 11, Ayllon in view of Semenov and Lemma disclose claim 9 as discussed above. Ayllon further discloses the cylindrical magnetic mass 23 comprises a stack of metal plates (figs 1-2, para [0003] & [0023]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Ayllon in view of Semenov and Lemma in further view of Mosher et al. (US4614888, “Mosher”) and Lang ‘721.
Re claim 12, Ayllon in view of Semenov and Lemma disclose claim 11 as discussed above. Ayllon further discloses tie rods 29, 30 (figs 1-2, para [0023]) distributed uniformly over at least one diameter of the cylindrical magnetic mass 23 to keep the cylindrical magnetic mass 23 compacted between the two half-shafts 18 (figs 1-2, para [0047]). 
Ayllon discloses claim 12 except for: 
a diameter of at least one median shaft being greater than an implantation diameter of the tie rods; 
an outer diameter of the mounting flange of each half-shaft being equal to a diameter of the median shaft; and 
one end of each tie rod being engaged in a tapping of the median shaft comprising tappings equal to a total number of tie rods. 
Mosher discloses a diameter of at least one mounting flange 48 (fig 6, col 3, lns 8-13) being greater than an implantation diameter of the tie rods 56 (fig 6) and one end of each tie rod 56 being engaged in a tapping of the mounting flange 48 (fig 6, col 3, lns 26-29) comprising tappings equal to a total number of tie rods 56 (fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the tie rods and mounting flange of Ayllon in view of Semenov and Lemma so a diameter of at least one mounting flange being greater than an implantation diameter of the tie rods and one end of each tie rod being engaged in a tapping of the mounting flange comprising as many tappings as tie rods, as disclosed by Mosher, in order to make disassembly of the rotor for cleaning and part replacement easier, as taught by Mosher (col 3, ln 48 to col 4, lns 1-3).

the diameter of at least one median shaft being greater than the implantation diameter of the tie rods; 
an outer diameter of the mounting flange of each half-shaft being equal to a diameter of the median shaft; and
one end of each tie rod being engaged in a tapping of the median shaft comprising tappings equal to a total number of tie rods.
Lang ‘721 discloses the shaft end portions 312, 316 (fig 3) can have no changes in the diameter in order to attach to different devices (para [0023], results in diameters 313a-e & 317a-d all being equal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least one of the mounting flange, median shaft and coupling flange of Ayllon in view of Semenov, Lemma and Mosher to have equal diameters, as disclosed by Lang ‘721 for shaft end portions, resulting in the outer diameter of the mounting flange of each half-shaft being equal to the diameter of the median shaft, in order to attach to different devices, as taught by Lang ‘721 (para [0023]). 
It is pointed out that Ayllon in view of Semenov, Lemma, Mosher and Lang ‘721 disclose: 
the diameter of at least one median shaft being greater than the implantation diameter of the tie rods since Ayllon disclose the mounting flange diameter is greater than the implantation diameter (figs 1-2); and Lang discloses all the diameters 313a-e, 317 a-d are the same (fig 3, para [0023]); so that the median shaft diameter would have 
one end of each tie rod being engaged in a tapping of the median shaft comprising as many tappings as tie rods, since Mosher discloses each tie rod 56 is engaged with a tapping of the mounting flange 48 (fig 6); and consistent with applicant’s specification, when the median shaft 17c and mounting flange 17a have the same diameter they essentially form the same piece with the tappings being considered part of the median shaft 17c (see applicant’s fig. 4 & specification, pg 6, para [0094], reproduced below).

    PNG
    media_image4.png
    160
    664
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    603
    747
    media_image5.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ayllon in view of Semenov and in further view of Klappauf (US22006172, “Klappauf”).
Re claim 16, Ayllon in view of Semenov discloses claim 1 as discussed above. Ayllon is silent with respect to an assembly of rotors in series comprising: at least two rotors according to claim 1, wherein a coupling flange of one rotor is fastened to a coupling flange of the other rotor coaxially, to transmit a torque between the two rotors; wherein each half-shaft is made in a single piece and comprises a coupling flange located opposite the mounting flange.
Semenov discloses each half shaft 460 (figs 4-5, para [0037] teaches replacing 455 with 460 in order to connect two drive sources resulting in two half shafts 460, employing embodiment w/ two shafts 460 for rejection; note: Semenov teaches rotor for generator but can also be employed as a motor-see para [0026]-so alternatively rotor can be connected to two driven structures) is made in a single piece (fig 5) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each half-shaft of Ayllon in view of Semenov to be made in a single piece and comprises a coupling flange located opposite the mounting flange, as disclosed by Semenov, in order to be connected to two drive sources, as taught by Semenov (para [0037]). 
Klappauf discloses at least two rotors 22 (figs 2 & 13, pg 3, 1st col, lns 45-54 to 2nd col lns 1-2, teaches employing rotor shafts w/ flanges in fig 13 instead of shafts 20 in fig 2), wherein a coupling flange 61 of one rotor is fastened to a coupling flange 62 of the other rotor coaxially (figs 2 & 13), to transmit a torque between the two rotors (figs 2 & 13, pg 3, 1st col, lns 45-54 to 2nd col lns 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor of Ayllon in view of Semenov in an assembly of rotors in series comprising: at least two rotors, wherein a coupling flange of one rotor is fastened to a coupling flange of the other rotor coaxially, to transmit a torque between the two rotors, as disclosed by Klappauf, in order to provide flexibility and selectivity of power, speed and voltage, as taught by Klappauf (pg 1, 1st col, lns 6-11). It is pointed out that Ayllon in view of Semenov and Klappauf disclose the assembly of rotors in series comprising: at least two rotors according to claim 1, since Ayllon in view of Semenov disclose the rotor of claim 1; and Klappauf discloses connecting at least two rotor together.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ayllon in view of Semenov and Klappauf and in further view of Lauke (US20100253087, “Lauke”).
Re claims 17 and 18, Ayllon in view of Semenov and Klappauf discloses claim 16 as discussed above. Ayllon is silent with respect to: 
the coupling flanges of the rotors are fixed to one another by means of an intermediate shaft comprising two coupling flanges; and
the intermediate shaft is maintained by a bearing.
Lauke discloses the coupling flanges 24, 44 of the rotors 21, 45 (fig 1, [0027]) are fixed to one another by means of an intermediate shaft 18 (fig 1) comprising two coupling flanges 20, 43 (fig 1, para [0027] & [0031]); and
the intermediate shaft 18 is maintained by a bearing 9 (fig 1, para [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coupling flanges of the rotors of Ayllon in view of Semenov and Klappauf so the coupling flanges of the rotors are fixed to one another by means of an intermediate shaft comprising two coupling flanges; and the intermediate shaft is maintained by a bearing, as disclosed by Lauke, in order to ensure at least one of the rotors is between two main bearings, as taught by Lauke (para [0026]).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (EP0509119, “Heil”, using machine translation) in view of Semenov and Ayllon.
Re claim 1, Heil discloses a rotor (fig 1, para [0012]) with a non-through shaft for an electrical machine (fig 1, para [0012], shaft includes two half-shafts 9), comprising: 
two half-shafts 9 (fig 1, para [0012]); and
a cylindrical magnetic mass (figs 1-2, para [0012], made up of sheet metal disks 1) gripped between the two half-shafts 9 (fig 1, para [0012]), each half-shaft 9 being formed in a single piece (fig 1) and comprising a mounting flange 8 (fig 1, para [0012]) connected to the cylindrical magnetic mass (fig 1, para [0012]) at one end (fig 1).
Heil discloses claim 1 except for each half-shaft comprises a coupling flange located opposite the mounting flange wherein the coupling flange comprises through holes distributed in staggered rows over at least two different diameters of the coupling flange to accommodate fastening means so as to transmit torque.
Semenov discloses providing each half shaft 460 (figs 4-5, para [0037] teaches replacing 455 with 460 in order to connect two drive sources resulting in two half shafts 460, employing embodiment w/ two shafts 460 for rejection; note: Semenov teaches rotor for generator but can also be employed as a motor-see para [0026]-so alternatively rotor can be connected to two driven structures) to comprise a coupling flange 340 (fig 3-5, para [0037]) located opposite the mounting flange (figs 4-5 & below, para [0037]), wherein the coupling flange 340 comprises through holes (figs 3-5 & below) to accommodate fastening means so as to transmit torque (figs 4-5, para [0037]).

    PNG
    media_image3.png
    568
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each half-shaft of Heil to comprise a coupling flange located opposite the mounting flange wherein the coupling flange comprises through holes to accommodate fastening means so as to transmit torque, as disclosed by Semenov, in order to be connected to two drive sources, as taught by Semenov (para [0037]). 
Heil in view of Semenov disclose claim 1 except for the through holes are distributed in staggered rows over at least two different diameters of the coupling flange.
Ayllon discloses the mounting flange comprises through holes (figs 1-2 & above for claim 1 to Ayllon in view of Semenov, through holes in mounting flange for tie rods 29 & 30) that are distributed in staggered rows over at least two different diameters of the flange (figs 1-2 & above for claim 1 to Ayllon in view of Semenov).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Semenov and Ayllon and in further view of Lemma.
Re claim 9, Heil in view of Semenov and Ayllon disclose claim 1 as discussed above. Heil is silent with respect to the through holes are alternately smooth and tapped. 
Lemma discloses the coupling flange 21 has through holes 41, 17b that are alternately smooth and tapped (figs 2-3, para [0049] & [0051]-[0052]331).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the through holes of Heil in view of Semenov and Ayllon that are alternately smooth and tapped, as disclosed by Lemma, in order to provide a good connection between the coupling flange and what it is coupled to, as taught by Lemma (para [0053]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heil in view of Semenov, Ayllon and Lemma and in further view of Lang (US20130049517, “Lang ‘517”).
Re claim 13, Heil in view of Semenov, Ayllon and Lemma disclose claim 9 as discussed above. Heil is silent with respect to the magnetic mass comprises a monobloc metal body. 
Lang ‘517 discloses the magnetic mass 34’’ (fig 4) comprises a monobloc metal body (para [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic mass of Heil in view of Semenov, Ayllon and Lemma to comprise a monobloc metal body, as disclosed by Lang ‘517, in order to provide a magnetic mass of higher tensile strength as compared to laminations, as taught by Lang (para [0007]).
Re claim 14, Heil in view of Semenov, Ayllon, Lemma and Lang ‘517 disclose claim 13 as discussed above. Heil further discloses the magnetic mass 1 comprises a central recess (figs 1-2 & below). 

    PNG
    media_image6.png
    435
    558
    media_image6.png
    Greyscale

Re claim 15, Heil in view of Semenov, Lemma, Ayllon and Lang ‘517 disclose claim 14 as discussed above. Heil further discloses the magnetic mass comprises conductive bars 2 (figs 1-2, para [0012]) and two short-circuit rings 4 (fig 1, para [0012]) so as to form a squirrel cage (figs 1-2, para [0012]), the short-circuit rings 4 not being compacted between the fastening flanges (as best understood by examiner mounting flanges) and the magnetic mass (figs 1 & above for claim 1). 

Response to Arguments
Applicant's arguments filed 10/20/21 have been fully considered but they are not persuasive. 
Applicant argues that Ayllon in view of Semenov do not disclose or suggest coupling flanges comprises through holes distributed in staggered rows (pg 9, 2nd paragraphs). Examiner disagrees.
Ayllon is employed in the rejection of demonstrating a flange with through holes in distributed staggered rows (figs 1-2 & above for claim 1 to Ayllon in view of Semenov). But Ayllon discloses the flange is for the mounting flange, as opposed to the coupling flange. Ayllon further teaches the configuration of staggered rows of holes results in reduce the stress on the tie rods (para [0048]). It would be apparent to one of ordinary skill in the art that providing a similar distribution of holes on the coupling flanges will result in a reduction of stress for bolts connecting the coupling flange to another drive source, since bolts and tie rods have a similar structure (long fasteners that couple and hold together parts) and both the coupling and mounting flanges are of a flange structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834